3 N.Y.3d 628 (2004)
816 N.E.2d 186
782 N.Y.S.2d 397
IVO STEJSKAL et al., Appellants,
v.
ALBERT SIMONS III et al., Respondents. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Decided June 24, 2004.
*629 Profeta & Eisenstein, New York City (Fred R. Profeta, Jr., of counsel), for appellants.
DeCicco, Gibbons & McNamara, P.C., New York City (Dennis A. Breen of counsel), for respondents.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs. The evidence unequivocally demonstrated that the sole purpose of the construction work was to convert what was a multiple dwelling into a one-family dwelling for the owners' use. Thus, defendant owners were entitled to avail themselves of the one- or two-family homeowner's exemption provided in Labor Law § 240 (1) and § 241 (see Khela v Neiger, 85 NY2d 333, 338 [1995]; Cannon v Putnam, 76 NY2d 644, 650 [1990]).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.